internal_revenue_service number release date index number ------------------------------------------------------------ ------- ----------------------------------------- ---------------------------------------- --------------------------- in re -------------------------------------------------- --------------------------------------------------------- ----------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-154518-04 date september legend husband wife child child trust ------------------------ ------------------------ --------------------- -------------------- ---------------------------------------------------------------------- ---------------- ------------------ ---------------- ---------------------- -------------------------------------------------------- ------------------------------------------ -------------- -------------- -------------- -------------- -------------- --------------- date date date foundation foundation a b c d e f dear --------------- generation-skipping_transfer_tax gst consequences of certain amendments made to the trust this is in response to your letter of date concerning the you have requested the following rulings the amendments to trust do not shift a beneficial_interest in trust to any person in a generation lower than the persons who held the beneficial plr-154518-04 interests prior to the modification and do not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust under sec_26_2601-1 of the generation-skipping_transfer_tax regulations the amendments to trust are not constructive additions to trust because they constitute a release or lapse of a non-general power_of_appointment over a gst exempt trust and will not result in the loss of its exempt status the facts submitted are as follows and husband as trustee on date before date trust was created with wife as grantor article provides that trust is to terminate on the earlier of the deaths of both husband and wife or date trust is to be liquidated as soon as possible after termination and trust assets including any undistributed_income are to be distributed article provides that trust is irrevocable article provides that the trustee may pay or accumulate such amounts of income or principal to child as he may determine in his sole discretion however no successor trustee may distribute more than percent of the corpus within any calendar_year article provides that husband may by will appoint the corpus of the trust estate not including accumulated income to the date of his death to such beneficiaries as he may select that will not include his estate or the creditors of his estate in the event that he fails to exercise the special_power_of_appointment the trust estate is to be distributed according to the terms of trust article provides that upon termination of the trust the trust estate is to be distributed to child if child dies prior to the expiration of the term of trust the trust estate is to be distributed to child 2’s surviving issue per stirpes if child leaves no issue surviving the residue of trust is to be distributed to child 2’s brothers and sisters and the issue of any then deceased brother or sister per stirpes if a beneficiary is under the age of the trustee is to distribute percent of his share at the age of and the remainder is to be distributed at age if the issue has attained either of such ages at the time his share is established the trustee is to make immediate distribution to the issue for whom it is held of that portion until final distribution of a share is made the trustee is to pay to the issue for whom it is held such amounts of income and principal from his share necessary for his maintenance welfare and education to maintain his standard of living plr-154518-04 article further provides that all interests are to become indefeasibly vested years after the death of wife’s last surviving child and distribution is to be according to the above provisions if a beneficiary in whom an interest has been indefeasibly vested dies before his share has been distributed his share is to be distributed to his estate on date trust was amended and restated article of the amended trust provides that the trustee is to distribute the following amounts to child dollar_figurea at age dollar_figureb at age dollar_figurec at age dollar_figured at age dollar_figuree at age and dollar_figuree at age article provides that if child does not survive the payment dates but leaves lineal_descendants the payments mandated in article are to continue to be made as if child has survived will be divided into equal separate shares and will be distributed to child 2’s lineal_descendants by right of representation the share of any lineal descendant then under age will continue to be held in trust in accordance with the following a the trustee is to distribute to each lineal descendant for whom a separate share is established those amounts of income and principal that are necessary for the health education support and maintenance of the lineal descendant to enable the lineal descendant to maintain the standard of living to which he or she has become accustomed the trustee also may distribute to each lineal descendant for whom a separate share is established those amounts of income and principal that the trustee in its sole discretion considers advisable for any other purpose b the trustee is to distribute to each lineal descendant for whom a separate share is established one-fourth of the then remaining corpus of the separate share when the lineal descendant reaches age one-third of the then remaining corpus of the separate share when the lineal descendant reaches age one-half of the then remaining corpus of the separate share when the lineal descendant reaches age and the balance of the corpus of the separate share when the lineal descendant reaches age c if a lineal descendant for whom a separate share has been established does not survive the payment dates the payments will be paid to the deceased lineal descendant’s lineal_descendants by right of representation d if a lineal descendant for whom a separate share has been established does not survive the payment dates and does not leave lineal_descendants the payments will be paid to the deceased lineal descendant’s siblings in equal shares by right of representation e if a lineal descendant for whom a separate share has been established does not survive the payment dates and leaves neither lineal_descendants nor siblings the payments will be paid to child or to child 1’s lineal_descendants by right of plr-154518-04 representation if child is not then living until a total of dollar_figuref has been paid from trust to any beneficiaries at such time as the trust has distributed dollar_figuref the separate share established for the deceased lineal descendant will terminate article provides that notwithstanding paragraph child may by her will appoint from among his lineal_descendants the beneficiaries to whom payments are to be made from the trust after child 2’s death the portions that each are to receive and the times for payments in which case the trustee is to make payments to child 2’s lineal_descendants as designated by child in child 2’s will subject_to the provisions of article e article provides that in the event that child does not survive the payment dates and does not leave lineal_descendants the trustee is to pay to child or to child 1’s surviving lineal_descendants if child is not then living the payments mandated by article until a total of dollar_figuref has been paid from trust to any beneficiaries at such time as trust has paid dollar_figuref the trust is to terminate article provides that the trust is to terminate upon the final payment under article to child or child 2’s lineal_descendants or child or child 1’s lineal_descendants article provides that upon termination of trust or of any separate share of trust any property remaining in trust or the terminated separate share will be distributed to foundation provided however that if that foundation is not then in existence the property will be distributed to foundation provided that foundation qualifies under sec_501 of the internal_revenue_code article provides that if there remains in the hands of the trustee any part of the trust estate for which there is no named or described beneficiary such part will be distributed to foundation provided however that if that foundation is not then in existence the property will be distributed to foundation provided that foundation qualifies under sec_501 of the internal_revenue_code law and analysis ruling sec_1 and sec_2041 of the internal_revenue_code provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent's gross_estate under sec_2035 to inclusive for purposes of sec_2041 the power_of_appointment shall be considered to exist plr-154518-04 on the date of the decedent's death even though the exercise of the power is subject_to a precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise whether or not on or before the date of the decedent's death notice has been given or the power has been exercised sec_2041 provides that a general_power_of_appointment is a power that is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate under sec_2041 a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not a general_power_of_appointment sec_2601 imposes a tax on every generation-skipping_transfer the term ageneration-skipping transfer is defined in sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under section a of the tax_reform_act_of_1986 act and sec_26_2601-1 the gst tax is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides that except as provided under section sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from chapter by reason of sec_26_2601-1 a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter b v b where any portion of a_trust remains in the trust after the post-date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse appointment this section provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 sec_26_2601-1 provides a special rule for certain powers of plr-154518-04 will not be treated as an addition to the trust if -- such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise such power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of twenty-one years judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer a modification that is administrative in nature that only indirectly increases the amount transferred will not be considered to shift a beneficial_interest in the trust if child does not survive to receive the assets of trust upon termination of the trust the earlier of the deaths of both husband and wife or date subject_to husband’s special_power_of_appointment under the modified trust provisions child or child 2’s lineal_descendants if child does not survive will receive specified_payments when child reaches the ages provided in article upon termination the remaining property of trust will be distributed to foundation or foundation if foundation is not then in existence accordingly based on the facts submitted and representations made we conclude that the amendments to trust do not shift a beneficial_interest in trust to any person in a generation lower than the persons who held the beneficial interests prior to the modification and do not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust in this case the original trust provided for child or child 2’s lineal_descendants plr-154518-04 further under trust’s original provisions husband had a testamentary special_power_of_appointment that could be exercised in favor of beneficiaries other than his estate or the creditors of his estate the date amendments to trust caused husband’s power_of_appointment to lapse the special_power_of_appointment was created in an irrevocable_trust that is not subject_to chapter accordingly based on the facts submitted and representations made we conclude that amendments to trust are not constructive additions to trust because they constitute a lapse of a non-general power_of_appointment over a gst exempt trust and will not result in the loss of its gst exempt status in accordance with the power_of_attorney on file with this office a copy of this except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and letter is being sent to your authorized representative concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 sincerely _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
